Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2005

In Re: Georges
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2252




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Georges " (2005). 2005 Decisions. Paper 222.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/222


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT

                           NO. 05-2252
                        ________________

                  IN RE: *JEAN D. GEORGES,
                            Debtor

                     GEORGE A. GEORGES,
                          Appellant

                                V.

                       JEAN D. GEORGES

                  BARRY A. SOLODKY, ESQ.,
                           Trustee

            *(Amended per Clerk’s order dated 7/15/05)

          On Appeal From the United States District Court
               For the Eastern District of Pennsylvania
                    (E.D. Pa. Civ. No. 04-cv-06070)
          District Judge: Honorable Clarence C. Newcomer
          _______________________________________


            Submitted Under Third Circuit LAR 34.1(a)
                       November 14, 2005

BEFORE: SLOVITER, SMITH and VAN ANTWERPEN, CIRCUIT JUDGES

                    (Filed November 16, 2005)


                    _______________________

                            OPINION
                    _______________________
PER CURIAM

       Appellant George Georges, proceeding pro se, appeals an order of the United

States District Court for the Eastern District of Pennsylvania affirming an order of the

United States Bankruptcy Court. For the reasons that follow, we will affirm.

       George and Jean Georges married in 1988. They separated in 1996, and have been

involved in protracted divorce proceedings. In 1998, Ms. Georges filed a Chapter 7

bankruptcy petition. Mr. Georges moved to dismiss the petition, arguing that Ms.

Georges committed fraud by not listing all of her assets and income in the schedules to

her petition. The Bankruptcy Court denied the motion. In C.A. No. 04-3423, this Court

affirmed an order of the District Court affirming the Bankruptcy Court’s order.

       Mr. Georges filed a second motion to dismiss the bankruptcy petition. He argued

that any discharge Ms. Georges receives will interfere with the discharge he was granted

in his own bankruptcy case, and that Ms. Georges seeks to take property that belongs to

him. In his brief in support of his motion, he also made an argument regarding whether

property exists that constitutes alimony or support for purposes of the statutory exceptions

to a discharge. The Bankruptcy Court held that these arguments are not relevant to a

motion to dismiss under 11 U.S.C. § 707(a), and that Mr. Georges had not established

“cause” to dismiss the petition. The District Court affirmed.

       This appeal followed. We have jurisdiction pursuant to 28 U.S.C. § 158(d). Our

review of the District Court’s decision is plenary. In re Trans World Airlines, Inc., 145



                                             2
F.3d 124, 130 (3d Cir. 1998). Like the District Court, we review the Bankruptcy Court’s

legal determinations de novo, its factual findings for clear error, and its exercise of

discretion for abuse thereof. Id. at 131.

       As recognized by the District Court, under § 707(a), a bankruptcy judge may

dismiss a Chapter 7 bankruptcy case “only for cause.” 11 U.S.C. § 707(a). Although not

exhaustive, the statutory definition of “cause” includes (1) unreasonable delay by the

debtor that is prejudicial to creditors; (2) nonpayment of certain fees and charges required

by statute; and (3) failure of the debtor in a voluntary case to timely file certain

information required by statute, but only on a motion by the United States trustee. Id.

       In his brief, Mr. Georges argues that Ms. Georges’ petition should be dismissed

because she committed fraud by misrepresenting her assets. This was the subject of Mr.

Georges’ first motion to dismiss, and we have already rejected this argument in his appeal

of the denial of that motion. Mr. Georges also argues that the Bankruptcy Court did not

allow him to present the testimony of Ms. Georges at the hearing on his motion to

dismiss. The record reflects that, at the hearing, the Bankruptcy Court advised Mr.

Georges to explain in his brief why testimony supporting his motion to dismiss would be

necessary. Mr. Georges did so, but the Bankruptcy Court disagreed. We find no abuse of

discretion on the part of the Bankruptcy Court in declining to hear testimony before

deciding the motion to dismiss.

       Mr. Georges has not established “cause” to dismiss Ms. Georges’ bankruptcy



                                               3
petition. Accordingly, we will affirm the order of the District Court that affirmed the

Bankruptcy Court’s order.




                                             4